Citation Nr: 0913880	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's claim 
seeking entitlement to service connection for PTSD.

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in February 2006; a copy of the 
hearing transcript is in the record.

In November 2005, the Veteran requested a hearing before a 
Veterans Law Judge at a local VA office (Travel Board 
hearing).  However, in October 2008, the Veteran informed VA 
that he was rescinding his request for a hearing before the 
Board.  See 38 C.F.R. § 20.702(e) (2008).

In June 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The evidence of record reflecting no diagnosis of PTSD 
outweighs the evidence in support of a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letter dated April 2004, December 2004, April 2005, and March 
2006, which the RO provided to the Veteran before the July 
2004 rating decision, the September 2005 statement of the 
case, and the August 2007 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The April 2004 and December 2004 
letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO has not obtained 
all relevant evidence identified by the Veteran.  The 
Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, as have 
some of his service personnel records.  The Veteran was also 
provided the opportunity to present testimony at a hearing 
before a DRO.  Additionally, the Veteran was provided with VA 
examinations in July 2004 and August 2007.  However, VA's 
efforts to obtain a Morning Report (MR) are incomplete.

Under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, the RO sought an MR from the U. S. Armed 
Services Center for Unit Records Research (CURR) (currently, 
the U.S. Army and Joint Services Records Research Center-
JSRRC).  In August 2006, CURR replied with a relevant Daily 
Staff Journal (DJ) entry, dated December 7, 1969, which 
included reference to combat and a fatality in the Veteran's 
regiment, but also noted that the Department of Defense (DOD) 
casualty information does not provide the unit for the 
service member killed in action.  The CURR reply suggested 
that a search for the MR be conducted.

In September 2006, and again in January 2007, the RO 
contacted the National Personnel Records Center (NPRC) to 
request the MR.  No response from the NPRC is of record.  
Because the NPRC has not informed VA that the requested 
record does not exist, or is not in its possession, VA has 
not exhausted its search pursuant to 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2).

Although there was an incomplete effort to obtain the MR, the 
Veteran was not prejudiced thereby.  Specifically, the 
Veteran's claim is not being denied because of the lack of a 
qualified stressor.  Indeed, the Veteran had the opportunity 
to discuss any in-service stressors with the VA examiners, 
and the record indicates that he did so, and that his 
allegations of combat stressors were not in doubt.  Rather, 
the Veteran's claim is being denied because, even assuming 
the credibility of his alleged in-service stressors, his 
medical records, on balance, show that he does not have PTSD.  
Consequently, any deficiencies in VA's performance of the 
duty to assist are not prejudicial to the Veteran.

Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006.  For this 
reason, no further development is required regarding the duty 
to notify.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992). 

The Veteran contends that events in service caused him to 
experience PTSD.  In his January 2004 claim, the Veteran 
stated that he was having nightmares and suffering from a 
nervous condition.  In his September 2004 notice of 
disagreement, the Veteran stated that he was exposed to 
combat, the death of a fellow solider, and dead bodies during 
his service in Vietnam.  The Veteran again alleged that he 
was exposed to combat and casualties in Vietnam in a June 
2005 statement.  In his November 2005 substantive appeal, the 
Veteran wrote that the experiences on the battlefield that he 
lived through were too violent, and changed his personality.

At his February 2006 hearing before a DRO, the Veteran 
testified that he served in combat, saw dead bodies, and 
experienced fear during his service in Vietnam.

The Board notes that the Veteran's DD Form 214 shows that he 
served in Vietnam for one year, but does not indicate any 
combat experience.  However, the Board notes that the August 
2006 reply from CURR quotes from a journal entry, dated 
December 7, 1969, which tends to confirm the Veteran's combat 
experience in Vietnam.

The Veteran's service treatment records show no indication of 
PTSD or any other psychiatric condition in service.  In his 
clinical evaluation at his August 1971 separation 
examination, the Veteran was found to be psychiatrically 
normal.

The Veteran's Social Security records show that, in a May 
1996 decision, he was granted a claim for disability, 
effective November 1995, for peripherovascular insufficiency, 
with a secondary diagnosis of hypertension.  The Veteran's 
Social Security records show no diagnosis of PTSD.

In January 2004, the Veteran sought VA treatment for a 
psychiatric condition.  The VA clinician noted that the 
Veteran reported having served in combat in Vietnam.  The 
Veteran stated that he was having recurrent distressing 
thoughts and nightmares about traumatic combat experiences in 
Vietnam.  The Veteran further stated that he had no history 
of psychiatric contact.  The VA clinician diagnosed the 
Veteran with a mental disorder, not otherwise specified 
(NOS).

In July 2004, the Veteran was provided with a VA examination.  
The VA examiner reviewed the claims folder.  The VA examiner 
conducted a mental status examination, and found that the 
Veteran did not meet the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, American Psychiatric 
Association (1994) (DSM-IV) stressor criteria for PTSD.  He 
diagnosed the Veteran with depressive disorder, NOS.  The 
Veteran had a Global Assessment of Functioning (GAF) score of 
70.

In June 2005, a VA clinician again diagnosed the Veteran with 
depression, NOS.

In September 2005, the Veteran attended his first group 
therapy session for depression.

In November 2005, a private psychiatrist, R.A.R.P., noted 
that the Veteran reported serving in combat.  He noted that 
the Veteran was experiencing anxiety, depression, sleep 
disturbances, nightmares, flashbacks, and an exaggerated 
startle response.  On examination, the private psychiatrist 
found that the Veteran had thoughts about his multiple 
somatizations, and fears of being observed and persecuted.  
He also had referential ideation and death wishes, and lacked 
interest and initiative.  He was preoccupied by his lack of 
concentration and memory, and with recurrent dreams about his 
experiences in Vietnam.  The Veteran was disphoric and 
irritable, had feelings of worthlessness and fear, became 
disoriented to time, and had impaired judgment and insight.  
The private psychiatrist diagnosed the Veteran with PTSD, and 
opined that the condition was related to service.  The 
psychiatrist stated that "We believe that the Post Traumatic 
Stress Disorder that suffers this veteran is associated to 
experiences Lived while on active service at Vietnam for what 
this condition is service connected [sic]."

In August 2007, the Veteran was provided with a second VA 
examination, by a different VA examiner.  The VA examiner 
reviewed the claims file.  The VA examiner noted that the 
Veteran described losing many friends during his service in 
combat in Vietnam.  On examination, the VA examiner found 
that the Veteran meets the DSM IV stressor criteria for PTSD, 
but that he does not fulfill the symptom criteria for 
avoidance of the stimulus, for re-experiencing the traumatic 
event, or for hyperarousal.  The VA examiner diagnosed the 
Veteran with depressive disorder, NOS.  The Veteran had a GAF 
score of 65.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, 
their medical opinions constitute competent medical evidence.

Where, as here, conflicting medical opinions are of record, 
the Board can value one medical opinion over another, as long 
as a rational basis is given.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed.Cir. 1999).  Greater 
weight may be placed on one clinician's opinion than 
another's based on the reasoning in the opinions, and whether 
and to what extent the clinicians reviewed the Veteran's 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In this case, the opinions 
of the July 2004 and August 2007 VA examiners have greater 
probative value than the November 2005 opinion of the private 
clinician, because while the former reviewed the Veteran's 
claims file, the latter did not.  Review of the claims folder 
is significant since opinions provided are based on the 
correct facts.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Additionally, the Board confers less probative value on the 
November 2005 opinion of the private clinician because it is 
the only opinion of record to diagnose PTSD, whereas there 
are four psychiatric diagnoses of record which did not find 
PTSD, including not only the conclusions of the two VA 
examiners, but also the conclusions of VA clinicians in 
January 2004 and June 2005.

The Board notes that, in the absence of proof of a current 
disability, there can be no valid claim for service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Here, the majority of the diagnoses, including both of the 
diagnoses in which the claims file was reviewed, show that 
the Veteran does not have PTSD.  Because the most probative 
medical evidence of record shows that the Veteran does not 
have PTSD, he is not entitled to service connection for that 
condition.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for PTSD; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.





ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


